Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 07, 2021

The Court of Appeals hereby passes the following order:

A22A0639. DAVID SABBY v. THE STATE.

      David Sabby was convicted of incest and other crimes, and we affirmed his
convictions on appeal in an unpublished opinion. Sabby v. State, Case No. A15A1105
(Nov. 20, 2015). Sabby later filed a motion to dismiss for lack of subject matter
jurisdiction, alleging that his indictment was void. The trial court dismissed the
motion, ruling that it was not an appropriate procedural mechanism for challenging
the validity of his convictions. Sabby appeals.
      As the Supreme Court has made clear, a motion seeking to challenge an
allegedly invalid or void judgment of conviction “is not one of the established
procedures for challenging the validity of a judgment in a criminal case,” and an
appeal from the denial of such a motion is subject to dismissal. Roberts v. State, 286
Ga. 532 (690 SE2d 150) (2010). Because Sabby is not authorized to collaterally
attack his convictions in this manner, this appeal is hereby DISMISSED. See id.;
Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786) (2009).



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/07/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.